Title: James Madison to Jacob Engelbrecht, 4 July 1827
From: Madison, James
To: Engelbrecht, Jacob


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                July 4. 1827
                            
                        
                        Though the request your letter makes be a little singular, a compliance with it seems due to the motives
                            which prompted it; and a short autographic extract is accordingly subjoined.
                        
                            
                            Charters
                        
                        "In Europe, charters of liberty have been granted by Power. America has set an example of Charters of power,
                            granted by Liberty. This revolution in the practice of the world may, with an honest praise, be pronounced the most
                            triumphant Epoch in its history, and the most consoling presage of its happiness, We look back, already, with astonish<ment>
                            at the daring outrages committed by despotism on the reason and the rights of man; we look forward, with joy, to the
                            period, when it shall be despoiled of all its usurpations, and bound forever in the chains, with which it had loaded its
                            miserable victims.
                        In proportion to the value of this revolution; in proportion to the importance of Instruments, every word of
                            which decides a question power and liberty; in proportion to the solemnity of Acts proclaiming the will, and authenticated
                            by the Seal of the people, ought to be the vigilance with which they are guarded by every citizen in private life, and the
                            circumspection, with which they are executed by every Citizen in public trust.
                        As compacts, charters of Government are superior in obligation, to all others, because they give effect to
                            all others: As trusts, none can be more sacred, because they are bound on the conscience by the religious sanctions of an
                            oath: As metes and bounds <on go>vernment, they transcend all other land marks, because every public
                            usurpation <and en>croachment on the private right, not of one, but of all.
                        The Citizens of the United States have peculiar motives to support the energy of Constitutional Charters.
                        Having originated the experiment, their merit will be estimated by its success.
                        Being Republicans, they must be anxious to establish the efficacy of popular Charters, in defending liberty
                            against power, and power against licenciousness; and in keeping every portion of power within its proper limits" With
                            friendly respects
                        
                            
                                James Madison
                            
                        
                    